ICJ_029_NorwegianLoans_FRA_NOR_1956-09-28_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARREÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVÉGIENS
(FRANCE c. NORVÈGE)

ORDONNANCE DU 28 SEPTEMBRE 1956

1956

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE OF CERTAIN NORWEGIAN
LOANS
(FRANCE v. NORWAY)

ORDER OF SEPTEMBER 28th, 1956
La présente ordonnance doit être citée comme suit :

« Affaire relative à certains emprunts norvégiens,
Ordonnance du 28 septembre 1956: C.I. J. Recueil 1956, p. 73.»

This Order should be cited as follows:

“Case of certain Norwegian Loans,
Order of September 28th, 1956: I.C. J. Reports 1956, p. 73.”

 

N° de vente: 155
Sales number

 

 

 
73

COUR INTERNATIONALE DE JUSTICE

1956
Le 28 septembre
Rôle général

n° 23 ANNÉE 1956

28 septembre 1956

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVÉGIENS

(FRANCE c. NORVÈGE)

ORDONNANCE

Présents : M. HACKWorTH, Président ; M. BADAWI, Vice-Président ;
MM. GUERRERO, BASDEVANT, WINIARSKI, ZORICIC,
KLAESTAD, READ, ARMAND-UGON, KOJEVNIKOvV, Sir
Muhammad ZAFRULLA KHAN, Sir Hersch LAUTERPACHT,
MM. Moreno Quintana, CORDOVA, Juges ; M. GARNIER-
CoIGNET, Greffier adjoint.

La Cour internationale de Justice,
ainsi composée,

apres délibéré en chambre du conseil,
vu l'article 48 du Statut de la Cour,

vu les articles 37 et 62 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu l'ordonnance du 24 avril 1956, fixant au 4 juin 1956 la date
d'expiration du délai pour le dépôt par le Gouvernement de la

4
74 CERTAINS EMPRUNTS NORVEGIENS (ORD. DU 28 IX 56)

République française d’un exposé écrit contenant ses observations
et conclusions sur les exceptions préliminaires soulevées par le Gou-
vernement du Royaume de Norvège en l'affaire relative à certains
emprunts norvégiens, la procédure sur le fond en cette affaire ayant
été suspendue dés réception par le Greffier desdites exceptions ;

Vu l’ordonnance du 29 mai 1956 par laquelle, sur une demande du
Gouvernement du Royaume de Norvège de remettre à l’autumne
les débats oraux sur les exceptions, la Cour a reporté au 31 août 1956
la date d'expiration du délai pour le dépôt par le Gouvernement de
la République française de ses observations et conclusions sur les
exceptions ;

Considérant que, dans ses observations et conclusions déposées
le 31 août 1956, le Gouvernement dela République française conclut
à ce qu'il plaise à la Cour joindre les exceptions au fond ;

Considérant que, le 21 septembre 1956, le Greffier a informé les
agents que la Cour avait fixé au 15 octobre 1956 la date d'ouverture
des débats oraux sur les exceptions ;

Considérant que l'agent du Gouvernement du Royaume de
Norvège, par lettre du 21 septembre 1956 remise par lui au Greffier
le 22 septembre, a fait savoir que ce Gouvernement, tout en mainte-
nant intégralement les exceptions par lui soulevées, ne croyait pas
devoir s'opposer à la jonction de ces exceptions au fond, jonction
demandée par le Gouvernement de la République française ;

Considérant que rien ne s'oppose à ce qu’il soit tenu compte de
l'accord ainsi intervenu entre les Parties ;

La Cour

Joint les exceptions soulevées par le Gouvernement du Royaume
de Norvège au fond de l'instance introduite par requête du Gouver-
nement de la République française, enregistrée au Greffe le 6 juillet
1955, pour être statué par un seul et même arrêt sur lesdites excep-
tions et, éventuellement, sur le fond ;

Après s'être renseignée auprès des Parties,

Fixe comme suit la date d'expiration des délais pour le dépôt des
pièces ultérieures de la procédure écrite :

pour le contre-mémoire du Gouvernement du Royaume de
Norvège, le 20 décembre 1956 ;

pour la réplique du Gouvernement de la République française,
le 20 février 1957 ;

5
75 CERTAINS EMPRUNTS NORVÉGIENS (ORD. DU 28 IX 56)
pour la duplique du Gouvernement du Royaume de Norvège,
le 25 avril 1957.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-huit septembre mil neuf cent
cinquante-six, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement de la République française et au Gouvernement
du Royaume de Norvège.

Le Président,

(Signé) GREEN H. HACKWORTH.

Le Greffier adjoint,

(Signé) GARNIER-COIGNET.
